Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, and paragraphs 27, 70, 102 of co-pending application number 17/352,791 (issued, not published). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sensing apparatus includes a sensor, a processing circuit, a communication circuit, a clocking circuit, a power supply circuit that supplies the processing circuit with power supply voltage based on battery voltage from a battery, the processing circuit starts acquiring the sensor output information after the power supply voltage is supplied from the activated power supply circuit. A comparison between independent claim 1 of the application and independent claim 1 of the issued application provided below for example.

Current Application 17/352764
Co-pending Application 17/352791
Claim 1. A sensing apparatus comprising: 

a sensor; 

a processing circuit that acquires sensor output information from the sensor; 


a communication circuit that transmits transmission information corresponding to the sensor output information and receives communication start time information; 

a power supply circuit that supplies the processing circuit with power supply voltage based on battery voltage from a battery; and 

a clocking circuit that operates by using the battery voltage and generates time information, wherein the power supply circuit is activated by an instruction from the clocking circuit, the processing circuit starts acquiring the sensor output information after the power supply voltage is supplied from the activated power supply circuit, and the communication circuit starts transmitting the transmission information corresponding to the acquired sensor output information at communication start time specified by the communication start time information.
Claim 1. A sensing apparatus comprising: 

a sensor; 

a processing circuit that is configured to acquire sensor output information from the sensor; 

a communication circuit that is configured to transmit transmission information corresponding to the sensor output information and receive first time information for correction before the processing circuit starts acquiring the sensor output information; 



a clocking circuit that is configured to generate second time information and correct the first time information using the first time information for correction received by the communication circuit, and a power supply circuit that supplies the processing circuit with power supply voltage based on battery voltage from a battery, wherein the processing circuit is configured to start acquiring the sensor output information based on the corrected second time information, the clockinq circuit operates by usinq the battery voltage, the power supply circuit is activated by an instruction from the clocking circuit, the processing circuit starts acquiring the sensor output information after the power supply voltage is supplied from the activated power supply circuit, and wherein the power supply circuit is activated by a first activation instruction from the clocking circuit and supplies the processing circuit with the power supply voltage in a first period, the communication circuit receives the first time information for correction in the first period, the clocking circuit corrects the first time information using the first time  information for correction in the first period, the power supply circuit stops operating in response to a first stop instruction from the clockinq circuit, the power supply circuit is activated by a second activation instruction from the clocking circuit and supplies the processing circuit with the power supply voltage in ! second period, and the processing circuit acquires the sensor output information in the second period.



Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20180173272 discloses a control device and control system capable of implementing time synchronization of sensor data, even in a case of using a common sensor interface device. 
B. US-20200272516 discloses a sensor device, a sensor device management system, and a sensor device management method, and more particularly to management of a processing operation performed by the sensor device.
C. US-8941530 discloses a sensing unit that senses a spatial movement of the first electronic apparatus while the sensing unit of a first electronic apparatus is operating in a power saving mode in which the first electronic apparatus consumes less power than when the sensing unit of the first electronic apparatus is operating in an active mode.
D. US-20200175852 discloses a data collection system includes an information processing apparatus, and a communication node coupled to the information processing apparatus, wherein the information processing apparatus is configured to acquire a predetermined event occurrence time from a server, calculate an activation start time that is earlier than the acquired event occurrence time by an activation period of the communication node, and transmit the calculated activation start time to the communication node, and the communication node is configured to start activation at the activation start time received, and acquire predetermined data detected by a sensor upon completion of the activation, and transmit the acquired predetermined data to the information processing apparatus.
E. US-20170171645 discloses a low power sensing apparatus and method using a combination of virtual machine and dedicated hardware intellectual property IP block.
N. WO-2016043126 discloses a sensor device for a sensor network that achieves low power consumption while maintaining accuracy, and a data transmission method to the sensor network.
O. WO-2019056399 discloses a sensing apparatus and a control method. The sensing apparatus includes a power supply, a sensing element, a communication element, a controller and a microprocessor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116